PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Fisher et al.
Application No. 16/449,278
Filed: June 21, 2019
For: VAPORIZER DEVICE HEATER CONTROL

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 11, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on October 1, 2020. The issue fee was timely paid on December 30, 2020.  Accordingly, the application became abandoned on December 31, 2020.  The Office mailed a Notice of Abandonment on January 7, 2021.  
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an executed inventor’s oath or declaration for Joseph R. Fisher and Andrew Lawrence Murphy that are in compliance with 37 CFR 1.63; (2) the petition fee of $2100.00; and (3) a statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

The application is being forwarded to the Office of Data Management for processing into a patent.  

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


cc:	Michael D. Van Loy
	3580 Carmel Mountain Road
	Suite 300
	San Diego, CA  92130